Winslow, C. J.
This is an appeal from a judgment of the circuit court for Dane county in an action of certiorari setting aside an income tax assessment made by the Wisconsin Tax Commission against the respondent. The fundamental question involved is the same as the question considered and decided in the case of State ex rel. Bundy v. Nygaard, ante, p. 307, 158 N. W. 87. The judgment is therefore affirmed for the reasons stated in the opinion filed on the motion for rehearing in that case.
By the Court. — Judgment affirmed without costs.